Exhibit 10.58

MATERIAL NOTED WITH [* *] IS CONFIDENTIAL
AND HAS BEEN DELETED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT,
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

[Execution Copy]

AMENDED AND RESTATED
TECHNOLOGY EXCHANGE AND
CROSS LICENSE AGREEMENT

THIS AMENDED AND RESTATED TECHNOLOGY EXCHANGE AND CROSS LICENSE AGREEMENT (the
“Agreement”), made and entered into this        day of January, 2007 by and
between DAIKYO SEIKO, LTD., a corporation organized and existing under the laws
of Japan, having a place of business at 38-2 Sumida 3-Chome, Sumida-Ku, Tokyo
131-0031, Japan (hereinafter, together with its Subsidiaries, referred to as
“Daikyo”) and WEST PHARMACEUTICAL SERVICES, INC. (formerly known as THE WEST
COMPANY, INCORPORATED), a corporation organized and existing under the laws of
the Commonwealth of Pennsylvania, United States of America, having a place of
business at 101 Gordon Drive, Lionville, Pennsylvania 19341, United States of
America (hereinafter, together with its Subsidiaries, referred to as “West”). 
West and Daikyo are sometimes referred to in this Agreement collectively as the
“Parties” and each individually as a “Party.”

WITNESSETH:

WHEREAS, West and Daikyo have entered into an Amended and Restated Technology
Exchange and Cross License Agreement, dated January 30, 1997 (the “1997
Agreement”), which provides for the exchange of technology relating to the
manufacture of closures, vials, medical device components, and similar products
(defined herein as “Products”) and the licensing of know-how and patents
relating to such Products; and

WHEREAS, the Parties desire to amend and restate the 1997 Agreement to reflect
certain changes to the provisions thereof;

NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
Parties hereto agree to amend and restate the 1997 Agreement as follows:

ARTICLE 1   CERTAIN DEFINITIONS

Terms defined in this Article 1 and parenthetically elsewhere in this Agreement
will throughout this Agreement have the meanings here or there provided. 
Defined terms may be used in the singular or in the plural, as sense shall
require.

A “Change in Control” shall be deemed to have occurred when, in connection with
or as the direct or indirect result of any acquisition or sale of any assets or
capital stock of West or Daikyo, as the case may be, whether or not approved by
that company’s board of directors or its shareholders, any entity or Person
either alone or acting in concert with others acquires shares of the company’s
stock and such acquisition results in that entity or Person


--------------------------------------------------------------------------------


either alone or acting in concert with others directly or indirectly owning
beneficially 51% or more of the company’s outstanding shares.

“Developments” means developments and improvements, whether or not patentable,
relating to a Party’s Licensed Patents, Know-How or Products produced thereby.

“First Commercial Sale of a Product” means the shipment of a Licensed Product to
a customer in quantities of at least [**] units.

“Know-How” means all useful technical information that is not generally known or
accessible but is not protected by a patent, which a Party uses or may use in
connection with its manufacture of Products.  Know-How of a Party may include,
without limitation, documents, models, the design and configuration of molds,
formulae, prototypes containing design and technical information, data,
drawings, plans, specifications, formulations and reports, in written or
non-written form.  Know-How shall also include Developments.

“Licensed Patents” means patents owned by a Party and licensed to the other
Party under the terms of this Agreement, or any interest in such patents, and
all continuations, divisions, reissues or extensions of any of such patents, as
well as any reexamination certificate relating thereto.

“Licensed Product” means Products whose process of manufacture or use
incorporate Know-How or come within the scope of any unexpired claim of any
Licensed Patent.

“Licensed Trademarks” means the trademarks of West or Daikyo, as the case may
be, identified in Schedule A hereto.  Schedule A may be amended from time to
time by mutual consent of the Parties.

“Licensee” means West or Daikyo, as the case may be, in its capacity as licensee
of Know-How or Licensed Patents.

“Licensor” means West or Daikyo, as the case may be, in its capacity as licensor
of Know-How or Licensed Patents.

“Net Sales” means gross sales of the relevant Licensed Product less returns,
customary trade discounts and amounts included in the sales price with respect
to insurance, shipping, handling and taxes.

“Person” means an individual, partnership, corporation, trust or unincorporated
organization, and a government or agency or political subdivision thereof.

“Products” means closures, vials, medical device components, and similar
products used in connection with the packaging, delivery or dispensing of
pharmaceutical products, along with materials for making the same, manufactured
or sold by West or Daikyo. “West Products” means Products manufactured or sold
by West, and “Daikyo Products” means Products manufactured or sold by Daikyo.

2


--------------------------------------------------------------------------------


“Special Material, Formula or Process” means a material, formula, or process
together with finished product specifications, used in or useful to the
manufacture of Products, and which (i) constitutes Know-How or is protected by
Licensed Patents and (ii) has demonstrated commercial potential.

“Subsidiaries” means (i) any corporation or other legal entity of which West or
Daikyo owns 100% of the stock ownership or other equity interest, directly or
indirectly, (ii) any other entity that both West and Daikyo consent to designate
as a subsidiary, provided, however, that West or Daikyo may in any case revoke
such consent for any reason without prejudice to the revoking Party, and (iii)
in the case of West, West Pharmaceutical Services of Mexico, Inc. and Medimop
Medical Projects, Ltd.

“Territory” means all countries in the world.

ARTICLE 2   FURNISHING OF KNOW-HOW


2.01         FURNISHING OF KNOW-HOW.  TO THE EXTENT THAT THEY ARE LEGALLY FREE
TO DO SO, THE PARTIES SHALL (I) MUTUALLY FURNISH TO EACH OTHER THEIR COMPLETE
PRESENT KNOW-HOW, (II) ASSIST EACH OTHER IN THE EXPLOITATION OF SUCH KNOW-HOW,
(III) KEEP EACH OTHER FULLY AND PROMPTLY INFORMED AS TO ALL DEVELOPMENTS, AND
(IV) COOPERATE TO JOINTLY DEVELOP NEW PRODUCTS AND IMPROVEMENTS TO EXISTING
PRODUCTS FOR THEIR MUTUAL BENEFIT AND THE BENEFIT OF THEIR CUSTOMERS.


2.02         EXCHANGE OF DOCUMENTS.  SUBJECT TO THE TERMS OF ANY CONFIDENTIALITY
OR NON-DISCLOSURE AGREEMENTS OR OBLIGATIONS THAT MAY BE BINDING ON A PARTY, UPON
REQUEST, THE PARTIES WILL FURNISH EACH OTHER WITH SUCH RECORDS, WORK-DRAWINGS,
OTHER DRAWINGS, FORMULAE AND OTHER TECHNICAL RECORDS AS MAY BE NECESSARY OR
DESIRABLE TO FURTHER THE PURPOSES OF THIS AGREEMENT.


2.03         ASSISTANCE.  EACH PARTY MAY SEND PERSONNEL TO THE PREMISES OF THE
OTHER PARTY FOR THE PURPOSE OF ACQUAINTING SUCH PERSONNEL WITH ALL EXISTING AND
FUTURE KNOW-HOW SO LONG AS THE NORMAL COURSE OF PRODUCTION AND BUSINESS OF THE
OTHER PARTY ARE NOT DISRUPTED BY SUCH PERSONNEL.  UPON REQUEST, EACH PARTY SHALL
SEND PERSONNEL TO ASSIST IN ACQUAINTING THE OTHER PARTY WITH KNOW-HOW, BUT ONLY
IN THE EVENT AND TO THE EXTENT THAT THE NORMAL COURSE OF PRODUCTION AND BUSINESS
OF THE SENDING PARTY IS NOT DISRUPTED.


2.04         EXPENSES OF FURNISHING KNOW-HOW.   ALL EXPENSES INCURRED IN
CONNECTION WITH FURNISHING KNOW-HOW WILL BE BORNE BY THE PARTY TO WHICH THE
KNOW-HOW IS BEING FURNISHED, EXCEPT THAT THE SALARIES OF PERSONNEL AND RELATED
SALARY COSTS WILL BE BORNE IN ANY CASE BY THEIR EMPLOYER, UNLESS ALSO IN RESPECT
OF SUCH SALARIES A DIFFERENT ARRANGEMENT HAS BEEN REACHED BY PRIOR WRITTEN
AGREEMENT.

ARTICLE 3   CROSS LICENSE


3.01         DAIKYO LICENSE.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, WEST GRANTS TO DAIKYO, AND DAIKYO ACCEPTS:

3


--------------------------------------------------------------------------------


(A)           THE NON-EXCLUSIVE RIGHT AND LICENSE TO USE AND EMPLOY LICENSED
PATENTS OF WEST SOLELY IN THE MANUFACTURE, USE AND SALE OF LICENSED PRODUCTS IN
THE TERRITORY;

(B)           THE NON-EXCLUSIVE RIGHT AND LICENSE TO USE AND EMPLOY KNOW-HOW OF
WEST DISCLOSED TO DAIKYO UNDER THIS AGREEMENT SOLELY IN THE MANUFACTURE, USE AND
SALE OF LICENSED PRODUCTS IN THE TERRITORY;

(C)           THE NON-EXCLUSIVE RIGHT TO USE AND EMPLOY LICENSED TRADEMARKS OF
WEST SOLELY IN THE SALE OF LICENSED PRODUCTS IN THE TERRITORY; AND

(D)           THE RIGHT TO SUBLICENSE ANY OR ALL OF THE RIGHTS GRANTED IN
PARAGRAPHS (A), (B) AND (C) ABOVE TO ANY SUBSIDIARY OF DAIKYO BUT TO NO OTHER
PERSON.


3.02         WEST LICENSE.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, DAIKYO GRANTS TO WEST, AND WEST ACCEPTS:

(A)           THE NON-EXCLUSIVE RIGHT AND LICENSE TO USE AND EMPLOY LICENSED
PATENTS OF DAIKYO SOLELY IN THE MANUFACTURE, USE AND SALE OF LICENSED PRODUCTS
IN THE TERRITORY;

(B)           THE NON-EXCLUSIVE RIGHT AND LICENSE TO USE AND EMPLOY KNOW-HOW OF
DAIKYO DISCLOSED TO WEST UNDER THIS AGREEMENT SOLELY IN THE MANUFACTURE, USE AND
SALE OF DAIKYO’S LICENSED PRODUCTS IN THE TERRITORY;

(C)           THE NON-EXCLUSIVE RIGHT TO USE AND EMPLOY LICENSED TRADEMARKS OF
DAIKYO SOLELY IN THE SALE OF LICENSED PRODUCTS IN THE TERRITORY; AND

(D)           THE RIGHT TO SUBLICENSE ANY AND ALL OF THE RIGHTS GRANTED UNDER
PARAGRAPHS (A), (B) AND (C) ABOVE TO ANY SUBSIDIARY OF WEST BUT TO NO OTHER
PERSON.


3.03         RESTRICTIONS ON MANUFACTURING SITES.  THE PARTIES ACKNOWLEDGE THAT
THE LICENSOR HAS AN INTEREST IN ASSURING THAT (I) LICENSED PRODUCTS MEET QUALITY
STANDARDS THAT ARE AT LEAST EQUIVALENT TO THOSE GENERALLY PREVAILING IN THE
INDUSTRY AND (II) LICENSEE SHALL KEEP ALL THE TECHNICAL INFORMATION PROVIDED BY
LICENSOR IN ACCORDANCE WITH THIS AGREEMENT SECRET.  LICENSEE SHALL OBTAIN PRIOR
WRITTEN CONSENT OF LICENSOR WITH RESPECT TO LICENSEE’S MANUFACTURING SITE(S) FOR
LICENSED PRODUCTS AND PROCESSES.  LICENSOR SHALL NOT UNREASONABLY WITHHOLD OR
DELAY SUCH CONSENT TO LICENSEE’S MANUFACTURING SITE(S) AND PROCESSES.
NOTWITHSTANDING THE FOREGOING PROVISIONS, IF LICENSEE’S MANUFACTURING SITE(S)
SHALL BE LOCATED IN ANY COUNTRY (SUCH AS CHINA) WHICH MAY NOT COMPLY WITH LEGAL
PROCESS AND PATENT SYSTEM, LICENSOR SHALL WITHHOLD SUCH CONSENT.


3.04         NEGOTIATION OF SUBLICENSING RIGHTS.  TO THE EXTENT THAT KNOW-HOW
SUBJECT TO THIS AGREEMENT IS OWNED BY THIRD PERSONS, EACH PARTY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO NEGOTIATE CONTRACTS OR AGREEMENTS WITH SUCH
THIRD PARSONS WHICH PERMIT SUBLICENSING AND TECHNOLOGY TRANSFER TO THE OTHER
PARTY AND ITS PERMITTED SUBLICENSEES IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

4


--------------------------------------------------------------------------------



3.05         CONTINUING RIGHTS UPON EXPIRATION.  UPON EXPIRATION OF THE FULL
TERM OF THE RIGHTS GRANTED UNDER ANY LICENSED PATENTS, THE LICENSEE WILL HAVE A
PERPETUAL, ROYALTY-FREE, NONEXCLUSIVE, FULLY PAID-UP LICENSE OF THE EXPIRED
LICENSED PATENT TO MANUFACTURE, USE AND SELL PRODUCTS WHICH WERE LICENSED
PRODUCTS WITHIN THE TERRITORY UNDER THE LICENSED TRADEMARKS (AS SUCH TERMS ARE
IN EFFECT IMMEDIATELY PRIOR TO SUCH EXPIRATION); PROVIDED, HOWEVER, THAT THE
LICENSEE WILL COMPLY WITH CONFIDENTIALITY RESTRICTIONS IN PLACE WITH RESPECT TO
ANY CONFIDENTIAL INFORMATION AS MAY REMAIN CONFIDENTIAL, AND PROVIDED, FURTHER,
THAT THE LICENSEE SHALL CONTINUE TO PAY ROYALTIES ASSIGNED TO ANY KNOW-HOW UNDER
SECTION 4.04 HEREOF.


3.06         ACKNOWLEDGEMENT OF LICENSE.  THE LICENSEE’S INTERNET WEBSITE AND
EACH WRITTEN BROCHURE, CATALOGUE OR OTHER PROMOTIONAL MATERIAL THAT DISPLAYS OR
REFERS TO A LICENSED PRODUCT SHALL CONTAIN THE FOLLOWING NOTATION “[NAME OF
LICENSED PRODUCT OR TECHNOLOGY] LICENSED FROM [LICENSOR NAME]”, PROVIDED THAT
LICENSEE MAY CONTINUE TO USE BROCHURES AND OTHER PROMOTIONAL MATERIAL THAT DOES
NOT CONTAIN THE NOTATION TO THE EXTENT IT WAS ALREADY IN USE OR ON HAND AT THE
EFFECTIVE DATE OF THE AGREEMENT.  THE LICENSEE’S INTERNET WEBSITE, AND EACH
WRITTEN BROCHURE, CATALOGUE OR OTHER PROMOTIONAL MATERIAL THAT CONTAINS A
LICENSED TRADEMARK OR OTHER REGISTERED TRADEMARK OF THE LICENSOR SHALL ALSO
IDENTIFY THE MARK WITH THE SYMBOL “®” AND APPROPRIATELY INDICATE THAT THE MARK
IS A REGISTERED TRADEMARK OF [LICENSOR NAME].  LICENSOR SHALL PROVIDE TO
LICENSEE A LIST OF ITS REGISTERED MARKS AND THE COUNTRIES OR JURISDICTIONS WHERE
SUCH MARKS ARE REGISTERED WITH RESPECT TO ANY NEW TRADEMARKS THAT BECOME SO
REGISTERED.

ARTICLE 4   ROYALTIES; FEES


4.01         GENERAL RULE.  [**].


4.02         DESIGNATION AND DISCLOSURE OF SPECIAL MATERIAL, FORMULA OR
PROCESS.  BEFORE FURNISHING KNOW-HOW OR GRANTING THE LICENSE OF A LICENSED
PATENT, EITHER PARTY MAY DECLARE THAT SUCH KNOW-HOW OR THE LICENSED PATENT
CONTAINS A “SPECIAL MATERIAL, FORMULA, OR PROCESS,” IN WHICH EVENT THE PARTIES
SHALL CONSULT WITH EACH OTHER AND MUTUALLY DETERMINE, BEFORE THE LICENSEE ELECTS
TO RECEIVE SUCH KNOW-HOW OR THE LICENSE OF THE LICENSED PATENT, IN WHICH RANK
THE SPECIAL MATERIAL, FORMULA, OR PROCESS SHALL BE CLASSIFIED.  IN THE EVENT
THAT THE CLASSIFICATION FOR RANK IS NOT AGREED BY THE PARTIES, THE RANK SHOULD
BE “A” RANK.  IF SO DESIGNATED, SUCH PARTY SHALL PROMPTLY PROVIDE THE OTHER
PARTY WITH SUCH INFORMATION CONCERNING THE SPECIAL MATERIAL, FORMULA, OR PROCESS
AS IS NECESSARY TO ENABLE THE OTHER PARTY TO DETERMINE IF SUCH SPECIAL MATERIAL,
FORMULA, OR PROCESS WOULD BE USEFUL TO IT.  EACH TRANSFER OF A SPECIAL MATERIAL,
FORMULA OR PROCESS SHALL BE MADE PURSUANT TO A SEPARATE TRANSFER AGREEMENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, WHICH SHALL BE EXECUTED AT THE
TIME OF TRANSFER BY THE PARTIES INVOLVED.  THE PARTIES ENTERED INTO SEPARATE
TRANSFER AGREEMENTS PURSUANT TO THE 1997 AGREEMENT.  SUCH AGREEMENTS SHALL
CONTINUE IN EFFECT AFTER EXECUTION OF THIS AGREEMENT IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


4.03         QUALITY ASSURANCES.    THE LICENSOR MAY PROVIDE A CERTIFICATE OF
EQUIVALENCY SATISFACTORY IN FORM AND SUBSTANCE TO THE LICENSEE OR TO ITS
SUBLICENSEE WITH RESPECT TO LICENSED PRODUCTS MANUFACTURED USING A SPECIAL
MATERIAL, FORMULA, OR

5


--------------------------------------------------------------------------------



PROCESS AFTER THE LICENSEE HAS DEMONSTRATED THAT LICENSED PRODUCTS USING THE
SPECIAL MATERIAL, FORMULA, OR PROCESS MEET THE FINISHED PRODUCT SPECIFICATIONS
PROVIDED BY THE LICENSOR.


4.04         ROYALTIES PAYABLE IN RESPECT OF A SPECIAL MATERIAL, FORMULA OR
PROCESS.

(A)           IF THE LICENSEE ELECTS TO UTILIZE THE SPECIAL MATERIAL, FORMULA,
OR PROCESS IN THE MANUFACTURE AND SALE OF LICENSED PRODUCTS, IT SHALL PAY
ROYALTIES TO THE LICENSOR ACCORDING TO THE TABLE SET FORTH BELOW.  IF THE
SPECIAL MATERIAL, FORMULA, OR PROCESS INVOLVES BOTH KNOW-HOW AND IS WHOLLY OR
PARTIALLY COVERED BY ONE OR MORE LICENSED PATENTS, SEPARATE ROYALTIES MAY BE
ASSIGNED TO THE KNOW-HOW AND LICENSED PATENT(S), AS SPECIFIED IN THE SEPARATE
TRANSFER AGREEMENT.

Royalty Payments Table

[Percentages are of Net Sales]

Material, Formula,
or Process Rank

 

Quantities

 

[**]

 

[**]

 

[**]

S

 

 

 

[**]

 

[**]

 

[**]

A

 

 

 

[**]

 

[**]

 

[**]

B

 

 

 

[**]

 

[**]

 

[**]

C

 

 

 

[**]

 

[**]

 

[**]

D

 

[**]

 

[**]

 

[**]

 

Month “1” of the royalty payment schedule begins with the first month in which
the First Commercial Sale of a Product occurs.

(A)           NOTWITHSTANDING THE FOREGOING PROVISIONS, IF MORE THAN ONE SPECIAL
MATERIAL, FORMULA, OR PROCESS IS USED TOGETHER IN THE MANUFACTURE OF A SINGLE
LICENSED PRODUCT, THE TOTAL ROYALTIES DUE PURSUANT TO THIS SECTION 4.04 WILL BE
AGGREGATED, BUT IN NO EVENT SHALL SUCH ROYALTIES EXCEED [**] OF NET SALES.

(B)           INITIAL LICENSE FEES DUE PURSUANT TO SECTION 4.04 SHALL BE PAID
WITHIN 30 DAYS FOLLOWING EXECUTION OF THE TRANSFER AGREEMENT, AND ALL OTHER
ROYALTIES SHALL BE PAID QUARTERLY WITHIN 25 DAYS AFTER THE END OF EACH CALENDAR
QUARTER.  ALL AMOUNTS DUE ARE PAYABLE IN THE CURRENCY OF THE LICENSOR’S
COUNTRY.  PAYMENTS SHALL BE ACCOMPANIED BY A STATEMENT IDENTIFYING THE SPECIAL
MATERIAL, FORMULA, OR PROCESS AND SHOWING, IN REASONABLE DETAIL, THE CALCULATION
OF THE PAYMENT.

6


--------------------------------------------------------------------------------


 


4.05         EXCEPTIONS TO PAYMENT OF ROYALTIES.  NOTWITHSTANDING THE PROVISIONS
OF THIS AGREEMENT, THE SPECIAL MATERIALS, FORMULAS, OR PROCESSES SET FORTH ON
SCHEDULE B AND LICENSED TO THE LICENSEE PRIOR TO THE DATE OF THIS AGREEMENT
SHALL BE SUBJECT TO THE ROYALTY PAYMENTS SCHEDULE SET FORTH BELOW.


(A)   IN THE CASE OF [**], MONTH “1” OF THE ROYALTY PAYMENT SCHEDULE BEGINS WITH
THE FIRST MONTH IN WHICH THE FIRST COMMERCIAL SALE OF A LICENSED PRODUCT OCCURS.


(B)   IN THE CASE OF [**], THE [**] MEANS THE FORMULATIONS (SUCH AS [**]), WHICH
BECAME AVAILABLE TO THE CUSTOMER’S REGULAR BUSINESS BEFORE 10TH DAY OF MAY,
1992.  THE FORMULATIONS OF [**]AND [**], WHICH BECAME AVAILABLE TO THE
CUSTOMER’S REGULAR BUSINESS AFTER 10TH DAY OF MAY, SHALL NOT APPLY TO [**] AND
ARE NOT PART OF THE TRANSFERRED KNOW-HOW.

Royalty Payments Table for Previously Licensed Products

[Percentages are of Net Sales]

Material, Formula, or Process Rank

[**]

[**]

[**]

[**]

[**]

S

 

[**]

[**]

[**]

[**]

A

 

[**]

[**]

[**]

[**]

B

 

[**]

[**]

[**]

[**]

C

 

[**]

[**]

[**]

[**]

D

[**]

[**]

[**]

[**]

 


4.06         LIMITATIONS ON PAYMENT OF ROYALTIES.

(A)           ALL EXISTING MONETARY OBLIGATIONS OF THE LICENSEE TO THE LICENSOR
WILL CEASE WITH RESPECT TO (I) ANY LICENSED PRODUCT THAT IS NO LONGER COVERED BY
AT LEAST ONE VALID CLAIM IN A LICENSED PATENT AND (II) ANY KNOW-HOW WHICH
BECOMES PUBLICLY AVAILABLE IN THE INDUSTRY.

(B)           IF IN ANY SUIT INVOLVING THE VALIDITY OR INFRINGEMENT OF CLAIMS OF
ANY LICENSED PATENTS, SUCH CLAIMS HAVE BEEN HELD TO BE INVALID, OR NOT
INFRINGED, BY A FINAL JUDGMENT OR DECREE FROM WHICH NO APPEAL CAN BE TAKEN, THEN
IN THAT EVENT THE LICENSEE SHALL THEREAFTER BE FREE OF ANY ROYALTY OBLIGATION
HEREUNDER TO THE SAME EXTENT, AS AND TO THE NON-INFRINGING SUBJECT MATTER, AS
THE PARTY IN WHOSE FAVOR SAID JUDGMENT OR DECREE SHALL HAVE BEEN ENTERED, WHILE
SAID FINAL JUDGMENT OR DECREE SHALL BE IN EFFECT.


4.07         ADDITIONAL FEES AND COMMISSIONS.  UNLESS OTHERWISE AGREED ON A
PURCHASE-BY-PURCHASE BASIS, IF THE LICENSEE WISHES TO ACQUIRE SPECIAL PRODUCTION
OR LABORATORY MACHINERY OR EQUIPMENT, THE DEVELOPMENT OF WHICH WAS DIRECTED AND
FINANCED BY

7


--------------------------------------------------------------------------------



 


THE LICENSOR, WHETHER SUCH EQUIPMENT OR MACHINERY IS MANUFACTURED BY THE
LICENSOR OR BY A THIRD PERSON, AND IF SUCH MACHINERY OR EQUIPMENT IS NOT READILY
AVAILABLE TO USERS OTHER THAN THE PARTIES, THE LICENSEE SHALL APPOINT THE
LICENSOR ITS AGENT TO ACQUIRE SUCH EQUIPMENT OR MACHINERY AND SHALL PAY THE
LICENSOR A COMMISSION EQUAL TO [**] OF THE INVOICED COST OF SUCH EQUIPMENT OR
MACHINERY, EXCLUDING CHARGES FOR HANDLING, SHIPPING, INSURANCE AND TAXES.


ARTICLE 5   PATENTS


5.01         RIGHT TO FILE PATENT APPLICATIONS.

(A)           EACH PARTY HAS THE RIGHT, BUT IS NOT OBLIGATED, IN RESPECT OF ITS
OWN INVENTIONS TO FILE PATENT APPLICATIONS (INCLUDING UTILITY MODELS) COVERING
THE MANUFACTURE, USE OR SALE OF PRODUCTS IN ITS OWN NAME AND AT ITS OWN EXPENSE
IN ANY COUNTRY.

(B)           IF A LICENSOR SHALL NOT HAVE FILED AN APPLICATION FOR A PATENT
AND, UPON INQUIRY, SUCH LICENSOR INDICATES THAT IT DOES NOT INTEND TO FILE ANY
SUCH APPLICATION, THEN SUCH LICENSEE, AT ITS OWN EXPENSE, MAY FILE APPLICATIONS
THEREFOR IN SUCH COUNTRY.  IN SUCH EVENT, THE LICENSOR SHALL COOPERATE WITH THE
LICENSEE IN THE MAKING AND FILING OF ANY SUCH APPLICATION, AND THE LICENSEE WILL
REIMBURSE THE LICENSOR FOR ANY EXPENSE INCURRED BY THE LICENSOR IN PROVIDING
SUCH ASSISTANCE, PROMPTLY UPON RECEIPT OF AN INVOICE THEREFOR.

(C)           IF A LICENSEE SHALL FILE AN APPLICATION FOR A PATENT PURSUANT TO
PARAGRAPH (B) ABOVE, SUCH LICENSEE MAY NOT ASSIGN OR ABANDON ANY PATENT RIGHTS
ARISING THEREFROM WITHOUT THE CONSENT OF THE LICENSOR.


5.02         DUTY TO ASSIST.  THE PARTIES SHALL ASSIST EACH OTHER IN THE FILING
OF PATENT APPLICATIONS UNDER THE PRECEDING SECTION AND IN THE MAINTENANCE AND
DEFENSE OF CORRESPONDING PATENTS, INCLUDING FURNISHING EACH OTHER WITH ALL
REQUIRED DECLARATIONS AND RECORDS.  THE EXPENSES SHALL BE BORNE BY THE ASSISTED
PARTY.  THE PARTIES SHALL ALSO ASSIST EACH OTHER IN THE REGISTRATION OF LICENSES
GRANTED UNDER THIS AGREEMENT, AS REQUIRED BY LAW.


5.03         PROSECUTION, MAINTENANCE AND DEFENSE.  NEITHER PARTY IS OBLIGATED
TO PROSECUTE PATENT APPLICATIONS, OR TO MAINTAIN AND DEFEND SUCH PATENT
APPLICATIONS OR ANY PATENTS RESULTING THEREFROM OF THE OTHER PARTY HERETO,
UNLESS SUCH OTHER PARTY SHALL REASONABLY REQUEST SPECIFIC ACTION THEREFOR AND
SHALL UNDERTAKE TO BEAR ALL EXPENSES RELATED THERETO.  IN CASE ONE PARTY INTENDS
NOT TO MAINTAIN OR DEFEND ANY PATENT RESULTING FROM ITS OWN INVENTION, SUCH
PARTY SHALL INFORM THE OTHER PARTY IN ORDER TO ENABLE SUCH OTHER PARTY TO
UNDERTAKE SUCH MAINTENANCE OR DEFENSE AT ITS OWN COST AND EXPENSE.


ARTICLE 6   INFRINGEMENT


6.01         NOTICE.  IF EITHER PARTY BECOMES AWARE OF ACTUAL OR THREATENED
INFRINGEMENT BY A THIRD PERSON OF THE LICENSED PATENTS, LICENSED TRADEMARKS, OR

8


--------------------------------------------------------------------------------



 


MISAPPROPRIATION BY THIRD PERSONS OF KNOW-HOW LICENSED UNDER THIS AGREEMENT, IT
WILL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING.


6.02         RIGHT TO BRING SUIT.  THE LICENSEE WILL BE ENTITLED BY ITSELF AND
AT ITS OWN EXPENSE TO BRING SUIT IN ITS NAME OR IN THE LICENSOR’S NAME AGAINST
ANY INFRINGEMENT OF ANY LICENSED PATENT, LICENSED TRADEMARK AND/OR
MISAPPROPRIATION OF KNOW-HOW IF, IN THE LICENSEE’S JUDGMENT, SUCH INFRINGEMENT
AND/OR MISAPPROPRIATION IS LIKELY TO INTERFERE WITH THE RIGHTS GRANTED OR
RESERVED TO IT UNDER THIS AGREEMENT.  THE LICENSOR AGREES TO JOIN THE LICENSEE
AS A PLAINTIFF IN ANY SUCH SUIT, AS MAY BE REQUIRED BY LAW, AND WILL COOPERATE
IN THE PROSECUTION OF ANY SUCH SUIT, AT THE REQUEST OF THE LICENSEE, PROVIDED
THAT THE LICENSEE WILL REIMBURSE THE LICENSOR FOR ITS REASONABLE EXPENSE,
INCLUDING REASONABLE ATTORNEYS’ FEES, FOR SUCH COOPERATION.  THE LICENSOR MAY
ELECT TO PARTICIPATE IN ANY SUCH SUIT AT ITS OWN EXPENSE BY COUNSEL OF ITS OWN
CHOOSING.   THE LICENSEE WILL RETAIN ALL AMOUNTS RECOVERED, WHETHER BY JUDGMENT,
AWARD, SETTLEMENT OR OTHERWISE, IN ANY SUIT COMMENCED AND MAINTAINED TO ITS
CONCLUSION BY THE LICENSEE, EXCEPT THAT AFTER DEDUCTION OF THE REASONABLE
EXPENSES AND REASONABLE ATTORNEYS’ FEES OF LICENSEE AND THE LICENSOR, THE
LICENSEE WILL SHARE ANY REMAINING RECOVERY WITH THE LICENSOR ON THE BASIS OF THE
LICENSEE RETAINING [**] OF THE REMAINING RECOVERY AND THE LICENSOR RECEIVING
[**] OF SUCH REMAINING RECOVERY.


6.03         OPTION TO BRING SUIT.  IF THE LICENSEE FAILS TO BRING SUIT WITH
RESPECT TO INFRINGEMENT OR MISAPPROPRIATION OF ANY LICENSED PATENT AND/OR
LICENSED TRADEMARK AND/OR KNOW-HOW WITHIN 60 DAYS AFTER NOTICE THEREOF, THE
LICENSOR WILL THEN HAVE THE RIGHT TO BRING SUIT IN ITS OWN NAME AND AT ITS OWN
EXPENSE.  THE LICENSEE AGREES TO JOIN SUCH SUIT AND/OR COOPERATE IN THE
PROSECUTION OF ANY SUCH SUIT, AT THE REQUEST OF THE LICENSOR, AS A PARTY
PLAINTIFF, PROVIDED THAT THE LICENSOR WILL REIMBURSE THE LICENSEE FOR ITS
REASONABLE EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, FOR SUCH
COOPERATION.  IN THE EVENT THE LICENSOR EXERCISES SUCH RIGHT, THE LICENSOR WILL
RETAIN ALL AMOUNTS RECOVERED, WHETHER BY JUDGMENT, AWARD, SETTLEMENT OR
OTHERWISE.


ARTICLE 7   ARRANTIES AND LIMITATIONS THEREOF


7.01         AUTHORITY TO ENTER AGREEMENT.  EACH OF DAIKYO AND WEST REPRESENTS
AND WARRANTS TO THE OTHER THAT IT HAS THE RIGHT TO ENTER INTO THIS AGREEMENT,
AND THAT THERE ARE NO OUTSTANDING ASSIGNMENTS, GRANTS, LICENSES, ENCUMBRANCES,
OBLIGATIONS OR AGREEMENTS, EITHER WRITTEN, ORAL OR IMPLIED, INCONSISTENT WITH
THIS AGREEMENT.


7.02         NO ASSERTION.  EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER THAT
IT WILL NOT ASSERT AGAINST THE OTHER ANY PATENT, TRADEMARK AND/OR OTHER
INTELLECTUAL PROPERTY RIGHT NOW OWNED OR HEREAFTER ACQUIRED, THAT WOULD
INTERFERE WITH THE OTHER PARTY’S PERMITTED ACTIVITIES WITHIN THE SCOPE OF THE
LICENSES HEREIN GRANTED.


7.03         DISCLAIMER.  NO PARTY WARRANTS THE VALIDITY OF ANY PRESENT OR
FUTURE INDUSTRIAL PROPERTY RIGHTS OR THE FREEDOM OF SUCH INDUSTRIAL PROPERTY
RIGHTS OR OF ANY KNOW-HOW FURNISHED UNDER THIS AGREEMENT FROM INDUSTRIAL
PROPERTY RIGHTS OF THIRD PERSONS.  NO PARTY WARRANTS THE FREEDOM OF ANY KNOW-HOW
FURNISHED UNDER THIS AGREEMENT FROM FAULTS, OR THE TECHNICAL FEASIBILITY OR
ECONOMIC EXPLOITABILITY OF SUCH KNOW-HOW.

9


--------------------------------------------------------------------------------


 


ARTICLE 8   INDEMNIFICATION

No Assumption of Liability: Indemnification.  The Licensor assumes no liability
to the Licensee or third Persons with reference to the performance
characteristics of the Licensed Products manufactured, distributed and sold by
the Licensee hereunder or with respect to any other claim made or asserted by
any third Person with respect to the manufacture, use and sale by the Licensee
hereunder, and the Licensee agrees to indemnify and hold harmless the Licensor
against losses incurred through claims of third Persons against the Licensor as
a result of such manufacture, distribution and sale by the Licensee of Licensed
Products.


ARTICLE 9   TERM AND TERMINATION; DEFAULT


9.01         TERM.  THE TERM OF THIS AGREEMENT WILL COMMENCE ON THE DATE FIRST
WRITTEN ABOVE AND, UNLESS TERMINATED EARLIER IN ACCORDANCE WITH OTHER PROVISIONS
OF THE AGREEMENT, SHALL EXTEND FOR A PERIOD OF TEN YEARS FROM SUCH DATE.


9.02         TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AS FOLLOWS:

(A)           BY WEST OR DAIKYO UPON 90 DAYS’ WRITTEN NOTICE AT ANY TIME AFTER
WEST CEASES TO BE A SHAREHOLDER OF DAIKYO.

(B)           BY MUTUAL WRITTEN CONSENT OF BOTH PARTIES AT ANY TIME.

(C)           BY EITHER PARTY IN THE EVENT OF A CHANGE IN CONTROL OF THE OTHER
PARTY.  THE TERMINATING PARTY WILL MAKE THIS DECISION WITHIN ONE YEAR AFTER
LEARNING OF SUCH CHANGE IN CONTROL AND PROVIDE WRITTEN NOTICE THREE MONTHS PRIOR
TO THE TERMINATION.

(D)           BY EITHER PARTY IF THE OTHER PARTY BECOMES THE SUBJECT OF A FILING
OR A PETITION IN BANKRUPTCY, OR IN A JUDICIAL PROCEEDING WITH THE OBJECT OF AN
ARRANGEMENT WITH CREDITORS, OR IF THE RIGHTS OF THIS AGREEMENT ARE SEIZED FOR
THE BENEFIT OF CREDITORS, OR IF THE OTHER PARTY BECOMES THE SUBJECT OF A
PETITION FOR LIQUIDATION.

(E)           BY EITHER PARTY IF THE OTHER PARTY BREACHES A MATERIAL PROVISION
OF THIS AGREEMENT THROUGH ADVERSE ACTION OR A FAILURE TO ACT AND SUCH BREACH
CONTINUES UNREMEDIED FOR 20 DAYS DESPITE WRITTEN NOTIFICATION.


9.03         CONTINUING OBLIGATIONS AFTER TERMINATION.   FOR A PERIOD OF 30 DAYS
FOLLOWING TERMINATION OF THIS AGREEMENT UNDER SECTION 9.02, THE PARTIES WILL
NEGOTIATE TERMS (INCLUDING ROYALTY PAYMENTS) UNDER WHICH THEY MAY CONTINUE TO
UTILIZE KNOW-HOW, LICENSED TRADEMARKS AND TO MAKE, USE OR SELL LICENSED PRODUCTS
UNDER THE LICENSED PATENTS.  IF NO AGREEMENT IS REACHED WITHIN THAT TIME PERIOD:

(A)           EACH PARTY SHALL IMMEDIATELY CEASE AND DESIST FROM ANY AND ALL
MAKING, USING AND SELLING OF LICENSED PRODUCTS, PROVIDED THAT EACH PARTY MAY
COMPLETE AND SELL OR USE ALL LICENSED PRODUCTS PRODUCED OR COMMENCED BEFORE
NOTICE OF TERMINATION WAS GIVEN;

10


--------------------------------------------------------------------------------


 

(B)           EACH PARTY WILL IMMEDIATELY CEASE AND DESIST FROM ANY AND ALL USE
OF CONFIDENTIAL INFORMATION RECEIVED UNDER THIS AGREEMENT FROM THE OTHER PARTY
AND WILL NOT AT ANY TIME DISCLOSE TO OTHERS OR ASSIST OTHERS IN USING
CONFIDENTIAL INFORMATION SUPPLIED BY THE OTHER PARTY;

(C)           EACH PARTY WILL, AT ITS EXPENSE, PROMPTLY RETURN ALL TANGIBLE
CONFIDENTIAL INFORMATION RECEIVED UNDER THIS AGREEMENT, INCLUDING ALL WRITTEN OR
PRINTED MATERIALS AND ALL COPIES THEREOF;

(D)           EACH PARTY AND ALL SUBLICENSEES OF EACH PARTY WILL IMMEDIATELY
CEASE USING ALL LICENSED TRADEMARKS, EXCEPT TO THE EXTENT THAT USE THEREOF MAY
BE REASONABLE AND NECESSARY IN CONNECTION WITH THE SALE OF PRODUCTS PERMITTED BY
PARAGRAPH (A) ABOVE; AND

(E)           NEITHER PARTY WILL USE, DISCLOSE TO OTHERS, OR ASSIST OTHERS IN
USING KNOW-HOW RECEIVED FROM SUCH LICENSOR HEREUNDER AND WILL CONTINUE TO ABIDE
BY CONFIDENTIALITY OBLIGATIONS.

Each Party agrees to cause each of its sublicensees and any other Person to whom
it has disclosed Know-How in accordance with this Agreement to comply with the
foregoing provisions.


9.04         SURVIVAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE CONTINUING RIGHTS AND OBLIGATIONS OF THE PARTIES AND ANY CAUSE OF
ACTION OR CLAIM OF EITHER PARTY, ACCRUED OR TO ACCRUE, BECAUSE OF ANY BREACH OR
DEFAULT BY THE OTHER PARTY, WILL SURVIVE ANY TERMINATION OF THIS AGREEMENT TO
THE DEGREE NECESSARY TO PERMIT THEIR COMPLETE FULFILLMENT OR DISCHARGE, AND AS
TO ANY PARTICULAR PIECE OF KNOW-HOW, WILL CONTINUE UNTIL SUCH INFORMATION
BECOMES PUBLIC KNOWLEDGE THROUGH NO FAULT OF THE DISCLOSEE.


ARTICLE 10   MISCELLANEOUS


10.01       SEVERABILITY.  UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF
THIS AGREEMENT WILL NOT RENDER UNENFORCEABLE, OR IMPAIR, THE REMAINDER OF THIS
AGREEMENT.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT ARE FOUND TO BE
INVALID, ILLEGAL OR UNENFORCEABLE, EITHER IN WHOLE OR IN PART, THIS AGREEMENT
WILL BE DEEMED AMENDED TO DELETE OR MODIFY AS NECESSARY THE OFFENDING PROVISION
OR PROVISIONS AND TO ALTER THE BOUNDS THEREOF IN ORDER TO RENDER IT VALID AND
ENFORCEABLE.


10.02       TRANSFERABILITY OF RIGHTS AND OBLIGATIONS.  NEITHER PARTY MAY
TRANSFER OR ASSIGN (WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW)
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY PERSON WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  ANY ATTEMPT TO TRANSFER OR ASSIGN ANY
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT IN VIOLATION OF THIS SECTION WILL BE
VOID.  SUBJECT TO THE FOREGOING, THIS AGREEMENT WILL BIND AND INURE TO THE
BENEFIT OF PERMITTED SUCCESSORS AND ASSIGNS OF THE PARTIES.


10.03       NOTICES.  ALL NOTICES PERMITTED OR REQUIRED TO BE GIVEN HEREUNDER
WILL BE WRITTEN IN ENGLISH AND WILL BE DEEMED DULY GIVEN: (A) WHEN DELIVERED BY
HAND, (B) TEN

11


--------------------------------------------------------------------------------



 


(10) BUSINESS DAYS AFTER IT IS MAILED, CERTIFIED OR RETURN RECEIPT REQUESTED,
WITH POSTAGE PREPAID, (C) WHEN SENT BY TELECOPY (WITH RECEIPT CONFIRMED) OR (D)
WHEN RECEIPT IS SIGNED FOR WHEN SENT BY FEDERAL EXPRESS, DHL OR OTHER EXPRESS
DELIVERY SERVICE.  NOTICES WILL BE ADDRESSED AS FOLLOWS:

If to West, to:

West Pharmaceutical Services, Inc.
101 Gordon Drive
Lionville, Pennsylvania 19341
Attention:    President
Telecopier:  (610) 594-3021

With a required copy to:

West Pharmaceutical Services, Inc.
101 Gordon Drive
Lionville, Pennsylvania  19341
Attention:    General Counsel
Telecopier: (610) 594-3013

If to Daikyo Seiko Ltd., to:

38-2, Sumida 3-Chome
Sumida-Ku
Tokyo 131-0031, Japan
Attention:    Masamichi Sudo, President
Telecopier:  81 3 36101241

or at such other address as either Party may direct the other in writing.  Each
Party will promptly inform the other of any change of address or personnel to
receive such notices.


10.04       MODIFICATIONS AND AMENDMENTS.  NO MODIFICATION, ADDITION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING ON ANY PARTY UNLESS SET FORTH IN A
DOCUMENT DULY EXECUTED BY OR ON BEHALF OF SUCH PARTY.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT WILL CONSTITUTE WAIVER OF OR EXCUSE FOR ANY OTHER
BREACH OR DEFAULT.  ALL WAIVERS HEREUNDER MUST BE IN WRITING SIGNED BY THE PARTY
AGAINST WHICH ENFORCEMENT OF SUCH WAIVER IS SOUGHT.


10.05       HEADINGS.  THE HEADINGS PRECEDING THE TEXT OF THE SECTIONS AND
SUBSECTIONS HEREOF ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE, AND WILL
NOT CONSTITUTE A PART OF THIS AGREEMENT, NOR, WILL THEY AFFECT ITS MEANING,
CONSTRUCTION OR EFFECT.


10.06       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPART, AND
EACH COUNTERPART WILL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, PROVIDED THAT ALL
SUCH COUNTERPARTS TOGETHER WILL CONSTITUTE ONLY ONE AGREEMENT.

12


--------------------------------------------------------------------------------


 


10.07       GOVERNING LAW AND VENUE.  JAPANESE LAW SHALL BE APPLICABLE TO THIS
AGREEMENT.  THERE ARE ENGLISH LANGUAGE AND JAPANESE LANGUAGE VERSIONS OF THIS
AGREEMENT.  THE ENGLISH LANGUAGE VERSION IS CONTROLLING.  THE FIRST-INSTANCE
JURISDICTION OVER ALL CONTROVERSIES ARISING OUT OF THIS AGREEMENT SHALL LIE WITH
THE TOKYO DISTRICT COURT OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA.


10.08       ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE EXHIBIT AND
SCHEDULES HERETO AND EACH TRANSFER AGREEMENT COVERING A SPECIAL MATERIAL,
FORMULA OR PROCESS, EACH OF WHICH IS INCORPORATED HEREIN, CONSTITUTE THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND
SUPERSEDES ANY PRIOR AGREEMENTS OR UNDERSTANDINGS, WRITTEN OR ORAL, BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, PROVIDED, HOWEVER, THAT ANY
TRANSFER AGREEMENT COVERING A SPECIAL MATERIAL, FORMULA OR PROCESS EXECUTED
PRIOR TO THE DATE HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH THE TERMS THEREOF.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

DAIKYO SEIKO, LTD.

 

 

By

/s/ Masamichi Sudo

 

 

Masamichi Sudo, President

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

By

/s/ Donald E. Morel, Ph.D.

 

 

Donald E. Morel, Ph.D.

 

 

Chairman and Chief Executive Officer

 

13


--------------------------------------------------------------------------------


 

EXHIBIT A

TRANSFER AGREEMENT

This Agreement, made and entered into this ___ day of _______, ____ by and
between ______________, a corporation organized and existing under the laws of
__________ (“the “Licensee”), and _____________, a corporation organized and
existing under the laws of _____________(“the “Licensor”).

WITNESSETH:

WHEREAS, Licensor and Licensee are parties to an Amended and Restated Technology
Transfer and Cross License Agreement dated January       , 2007 between Daikyo
Seiko, Ltd. and West Pharmaceutical Services, Inc. (the “License Agreement”)
(terms not defined herein having the same meanings assigned to such terms in the
License Agreement); and

WHEREAS, the License Agreement provides, among other things, for the licensing
of certain Know-How and/or Licensed Patents to manufacture, use and sell
Licensed Products embodying a designated Special Material, Formula or Process at
a royalty rate described therein; and

WHEREAS, the parties desire to designate such a Special Material, Formula or
Process and fix the royalty rate applicable thereto.

NOW, THEREFORE, the parties hereto agree as follows:

1.             The following is hereby designated as a Special [Process]
[Formula] [Material]:

2.             For purposes of determining the royalty to be paid under the
License Agreement, such Special [Process] [Formula] [Material] shall have a Rank
of “       ” [and an initial license fee of _______ shall be paid within 30 days
following execution of the Agreement by the Licensee].

3.             The Special [Process] [Formula] [Material] is covered by the
following Licensed Patent(s):

[4.            Royalties shall be assigned separately to Know-How and the
Licensed Patents in the following proportion:

% of Royalties assigned to Licensed Patent(s): _____%

% of Royalties assigned to Know-How: _____%]

5.             The Licensor shall furnish the Special [Process] [Formula]
[Material] to the Licensee for the purpose of manufacturing, using and selling
Products in accordance with the terms of the License Agreement immediately
following execution of this Agreement by Licensee.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

[LICENSEE]

 

 

 

By:

 

 

 

 

 

 

 

[LICENSOR]

 

 

 

 

By:

 

 

 


--------------------------------------------------------------------------------


SCHEDULE A

TRADEMARKS

 

Daikyo Trademarks

Daikyo Flurotec

Daikyo Flurotec Closures

Daikyo Resin CZ Crystal Innovation

CZ

West Trademarks

West Spectra

Westar

West

Diamond Logo     [g58732kg07i001.gif]


--------------------------------------------------------------------------------


 

SCHEDULE B

PRE-EXISTING TECHNOLOGY TRANSFER AGREEMENTS

Know-How

 

Rank

 

Contract date

 

 

 

 

 

[**]

 

A

 

22nd day of September, 1992

 

 

 

 

 

[**]

 

B

 

2nd day of February, 1992

 

 

 

 

 

[**]

 

B

 

10th day of May, 1992

 

 

 

 

 

[**]

 

C

 

2nd day of February, 1992

 

 

 

 

 

[**]

 

S

 

2nd day of February, 1992

 

 

 

 

 

[**]

 

A

 

19th day of July, 2001

 

 

 

 

 

[**]

 

D

 

31st day of October, 2003

 

 

 

 

 

[**]

 

D

 

31st day of October, 2003

 


--------------------------------------------------------------------------------